1                                                                     JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                              )
11   GLOBAL HAWK INSURANCE                    ) Case No.: CV 18-6805-DMG (MRWx)
                                              )
12   COMPANY,                                 )
                                              )
13                           Plaintiff,       )
                                              ) JUDGMENT
14               v.                           )
                                              )
15                                            )
     WESCO INSURANCE COMPANY,                 )
16                                            )
                                              )
17                                            )
                             Defendant.       )
18                                            )
19
20         The Court having granted the motion for summary judgment of Defendant Wesco
21   Insurance Company by order dated December 9, 2019 [Doc. # 65],
22         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
23   of Defendant and against Plaintiff Global Hawk Insurance Company.
24
25   DATED: December 9, 2019
26                                                         DOLLY M. GEE
27                                                 UNITED STATES DISTRICT JUDGE

28



                                             -1-
